WHEREAS, the Director of Lawyers Professional Responsibility, hereinafter director, conducted an investigation of the respondent’s law practice, and
WHEREAS, following such investigation, a hearing was held before a Lawyers Board Panel regarding charges against the respondent, and
WHEREAS, following said hearing the Lawyers Board Panel instructed the director to file a Petition for Disciplinary Action in this court, and
WHEREAS, the respondent testified before said Lawyers Board Panel and, after the Board Panel had instructed the director to file a Petition, respondent declined and refused to tell the director his address at which service could be made, and
WHEREAS, pursuant to the instruction of the Lawyers Board Panel, the director did prepare a Petition for Discipline and a Petition for Temporary Suspension from the Practice of Law, and did on December 4, 1984, cause to be hand delivered to respondent’s law office at 715 First National Bank Building West, Minneapolis, those Petitions for Disciplinary Action, and
WHEREAS, respondent was explicitly advised that if he did not return the admission of service within five days the director would proceed pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility for his suspension, and
WHEREAS, the director has filed with this court an Affidavit of Service by certified mail by Liz Peterfeso indicating that the same petitions were mailed to respondent on December 4, 1984, and
WHEREAS, on December 11, 1984, the director called the respondent’s law office and was informed by a secretary working therein that the respondent had not been to the law office to the best of her knowledge since November 28, 1984, the day before the panel hearing, and
WHEREAS, this court has been furnished with a partial transcript of the proceedings before the Lawyers Board Panel wherein respondent admitted that he has twice received inpatient treatment for alcoholism; that he is currently receiving no treatment; that he continues to consume alcohol; that he has made no claim nor is there any reason to believe that his alcoholism is likely to be arrested; that he has abandoned a substantial portion of his law practice; that he has approximately 40 open client files; that client’s are suffering actual harm by reason of respondent’s abandonment of them; and that no measures have been taken by respondent to protect his clients.
NOW, THEREFORE, IT IS ORDERED:
1. Pursuant to Rule 12(c)(1), the Petition of the director for immediate suspension of the respondent from the practice of law is granted.
2. A copy of this Order shall be mailed to each district court judge of this state.
3. The director’s Petition for Appointment of a Trustee is granted.
4. The director shall serve as trustee to inventory the files of the respondent and to take whatever other action seems indicated pursuant to Rule 27 of the Rules of the Lawyers Professional Responsibility Board.